The Court
(Cranch, C. J., not concurring,)
ordered the judgments to be reversed, with costs,' and judgment to be entered against the appellee, for twenty dollars and costs in each case.
Cranch, C. J.,
wished for time to look into the authorities, and was inclined to be of opinion that all the time of keeping the faro table, before the first conviction, constituted but one offence, and that the amount of the penalty was to be regulated by the number of days’ keeping, at the rate of twenty dollars a day.